Citation Nr: 0802827	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for a right ear hearing loss 
from February 1, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the VA 
Regional Office (RO) in Columbia, South Carolina which 
granted service connection for right ear hearing loss, and 
assigned a noncompensable evaluation effective February 1, 
2005.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

The record raises the issue of entitlement to service 
connection for residuals of colon surgery, to include colon 
cancer.  Additionally, he has raised claims of entitlement to 
increased ratings for left ankle arthritis, left ankle 
instability, tinnitus, hypertension, psuedofolliculitis 
barbae, and bilateral conjunctivitis.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.  


FINDING OF FACT

At no time since February 1, 2005, has the veteran's right 
ear hearing loss been manifested by greater than level VII 
hearing loss.




CONCLUSION OF LAW

Since February 1, 2005, a compensable evaluation has not been 
warranted for a right ear hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in an August 2005 statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned (see letter dated in 
December 2006).  

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The present appeal involves the veteran's claim that the 
severity of his service-connected right ear hearing loss 
disorder warrants a higher disability rating.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Factual Background

The veteran was afforded VA audio examinations in November 
2004, April 2005, and January 2006.  While in the course of 
the November 2004 and January 2006 examinations clinical 
findings reflective of pure tone thresholds, in decibels, of 
the veteran's non-service-connected left ear were able to be 
ascertained, yet for unknown reasons, pure tone findings 
relating to his service-connected right ear were reported to 
be "not reliable" and "unreliable,' respectively.  In 
essence, in the course of the above-noted three VA audio 
examinations the respective examiners we unable to secure 
right ear audiometric results.  

In contrast audiometric findings pertaining to the right ear 
were included as part of a private audiological examination 
conducted in May 2004.  Interpreting those findings in a 
manner as liberally as possible in favor of the veteran, 
reveals that right ear pure tone thresholds (in decibels) 
were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
80
75
75
70

The average right ear pure tone thresholds were 75 decibels.  
Speech audiometry revealed that speech recognition ability of 
the right ear was 64 percent.  A May 2004 letter from this 
private physician noted that the veteran had a moderately 
severe neurosensory right ear hearing loss, and normal left 
ear hearing.  

Laws and Regulations

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on pure tone thresholds alone may 
be assigned.  38 C.F.R. § 4.86.  Such an "exceptional 
pattern" is demonstrated in the instant case.

In situations where, as here, compensation has been granted 
only for hearing loss involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal, or 
at level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the compensable ear is at level X or XI.  
See 38 C.F.R. §§ 4.85, 4.87.

Ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

Service connection is currently in effect for only the right 
ear.  Utilizing Table VI of 38 C.F.R. § 4.85, in conjunction 
with the above-reported May 2004 private audiology results of 
controlled speech discrimination testing and average hearing 
threshold level as measured by pure tone audiometry tests, 
Roman Numeral VII was derived.  The Board notes that, in 
contemplating 38 C.F.R. § 4.86, Roman Numeral VI was  derived 
by the use of Table VIA.  As the non-service-connected right 
ear is assigned a Roman Numeral designation of I, 38 C.F.R. 
§ 4.85(f), this equates, in all the above-reported 
circumstances, to a noncompensable evaluation under 38 C.F.R. 
§ 4.85.

The Board has also considered whether the veteran is entitled 
to "staged" ratings as prescribed by the Court in 
Fenderson.  However, at no time since February 1, 2005, has 
right ear hearing loss been clinically shown to be disabling 
to a degree warranting a compensable rating.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to a compensable evaluation from February 1, 
2005, for a right ear hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


